Citation Nr: 1014151	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for death benefits. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The service member performed from November 1965 to June 1972.  
The appellant is claiming as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of the Dallas, 
Texas Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The AOJ has cited a 1981 administrative decision as the 
controlling decision.  However, that action was for the 
service member, not the appellant.  There is no indication 
that notification was sent to the appellant or that she had a 
right to appeal.

However, in April 1989 an administrative decision was 
prepared based upon the appellant's claim.  She was informed 
of the determination and of the right to appeal.

The appellant's application to reopen the claim for death 
benefits was last denied in December 1999.  At that time, it 
was determined that the service member's discharge from 
service was issued under conditions which bar the payment of 
VA benefits.  In July 2007, the appellant submitted an 
application to reopen her claim for death benefits.  The 
appellant has appealed.  

In January 2008, the appellant was sent a VCAA notice letter.  
The letter described what constitutes "new" and "material" 
evidence.  The appellant was sent another VCAA notice letter 
in April 2008.  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  In the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

In light of the above, the Board concludes that a remand is 
warranted so that the appellant can receive proper VCAA 
notice.  Although VCAA letters were sent to the appellant in 
January 2008 and April 2008, the Board finds that these 
letters were insufficient to comply with Kent.  Specifically, 
the appellant was not informed of the reason for the last 
final denial and the evidence necessary to substantiate the 
claim.  Thus, this case is remanded for further development.  

Accordingly, the case is REMANDED for the following action:

A VCAA letter should be sent to the 
appellant addressing the application to 
reopen the issue of death benefits based 
on new and material evidence, the 
appellant must be notified of the basis of 
the prior final denial and the legal 
requirements for reopening the claim. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


